Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 1 of 73 PageID #:
                                  26500




                        EXHIBIT 1
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 2 of 73 PageID #:
                                  26501



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 GUARDANT HEALTH, INC.,                           )
                                                  )
                         Plaintiff,               )
                                                  )
             v.                                   ) C.A. No. 17-1616 (LPS) (CJB)
                                                  )
 FOUNDATION MEDICINE, INC.,                       )
                                                  )
                         Defendant.               )


     DECLARATION OF JEREMY A. TIGAN IN SUPPORT OF FOUNDATION
  MEDICINE’S MOTION FOR SANCTIONS BASED ON SPOLIATION OF EVIDENCE

        I, Jeremy A. Tigan, hereby declare:

        1.        I am a member of the bar of the State of Delaware and an attorney at the law firm

 of Morris, Nichols, Arsht & Tunnell LLP, counsel to Defendant Foundation Medicine, Inc.

 (“Foundation Medicine”). I submit this declaration in support of Foundation Medicine’s Motion

 for Sanctions Based on Spoliation of Evidence.

        2.        To the best of my knowledge and belief, the following appended documents,

 Appendix Exhibits 2-45 at A002-A572, are true and correct copies of the documents described in

 Foundation Medicine’s Appendix in Support of its Motion for Sanctions Based on Spoliation of

 Evidence.

        I declare under penalty of perjury that the foregoing is true and correct.



 Dated: September 24, 2020

                                                                      /s/ Jeremy A. Tigan
                                                                      Jeremy A. Tigan (#5239)




                                                                                                A001
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 3 of 73 PageID #:
                                  26502




                        EXHIBIT 2
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 4 of 73 PageID #:
                                  26503




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 5 of 73 PageID #:
                                  26504




                        EXHIBIT 3
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 6 of 73 PageID #:
                                  26505




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 7 of 73 PageID #:
                                  26506




                        EXHIBIT 4
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 8 of 73 PageID #:
                                  26507




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 9 of 73 PageID #:
                                  26508




                        EXHIBIT 5
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 10 of 73 PageID #:
                                   26509




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 11 of 73 PageID #:
                                   26510




                         EXHIBIT 6
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 12 of 73 PageID #:
                                   26511




                                                                         Eltoukhy
                                                                         Exhibit. 64
                                                                         (9-18-20)
                                                                      WWW.DIGITALEVIDENCEGROUP.COM



                                                                               A020
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 13 of 73 PageID #:
                                   26512




                         EXHIBIT 7
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 14 of 73 PageID #:
                                   26513




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 15 of 73 PageID #:
                                   26514




                         EXHIBIT 8
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 16 of 73 PageID #:
                                   26515




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 17 of 73 PageID #:
                                   26516




                         EXHIBIT 9
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 18 of 73 PageID #:
                                   26517




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 19 of 73 PageID #:
                                   26518




                         EXHIBIT 10
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 20 of 73 PageID #:
                                   26519




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 21 of 73 PageID #:
                                   26520




                         EXHIBIT 11
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 22 of 73 PageID #:
                                   26521




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 23 of 73 PageID #:
                                   26522




                         EXHIBIT 12
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 24 of 73 PageID #:
                                   26523




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 25 of 73 PageID #:
                                   26524




                         EXHIBIT 13
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 26 of 73 PageID #:
                                   26525




                                                                           A062
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 27 of 73 PageID #:
                                   26526




                         EXHIBIT 14
      Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 28 of 73 PageID #:
                                         26527
  From:          "Helmy Eltoukhy" <helmye@gmail.corn>
  Sent:          Wed,27 Jun 2012 16:28:35 -0700(PDT)
  To:            "AmirAli Talasaz" <atalasaz@gmail.com>
  Subject:       Fwd: randomers




                                                                                 A063


OUTSIDE ATTORNEYS EYES ONLY INFORMATION                                      GUARDFM00908601
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 29 of 73 PageID #:
                                   26528




                         EXHIBIT 15
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 30 of 73 PageID #:
                                   26529




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 31 of 73 PageID #:
                                   26530




                         EXHIBIT 16
      Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 32 of 73 PageID #:
                                         26531
  From:         "Helmy Eltoukhy" <helmye@gmail.com>
  Sent:         Thu, 28 Jun 2012 11:05:46 -0700(PDT)
  To:           "AmirAli H. Talasaz" <atalasaz@gmail.com>
  Subject:      Fwd: FW: randomers




                                                                                 A067


OUTSIDE ATTORNEYS EYES ONLY INFORMATION                                      GUARDFM00908602
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 33 of 73 PageID #:
                                   26532




                         EXHIBIT 17
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 34 of 73 PageID #:
                                   26533




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 35 of 73 PageID #:
                                   26534




                         EXHIBIT 18
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 36 of 73 PageID #:
                                   26535




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 37 of 73 PageID #:
                                   26536




                         EXHIBIT 19
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 38 of 73 PageID #:
                                   26537




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 39 of 73 PageID #:
                                   26538




                         EXHIBIT 20
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 40 of 73 PageID #:
                                   26539




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 41 of 73 PageID #:
                                   26540




                         EXHIBIT 21
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 42 of 73 PageID #:
                                   26541




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 43 of 73 PageID #:
                                   26542




                         EXHIBIT 22
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 44 of 73 PageID #:
                                   26543




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 45 of 73 PageID #:
                                   26544




                         EXHIBIT 23
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 46 of 73 PageID #:
                                   26545




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 47 of 73 PageID #:
                                   26546




                         EXHIBIT 24
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 48 of 73 PageID #:
                                   26547




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 49 of 73 PageID #:
                                   26548




                         EXHIBIT 25
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 50 of 73 PageID #:
                                   26549




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 51 of 73 PageID #:
                                   26550




                         EXHIBIT 26
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 52 of 73 PageID #:
                                   26551




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 53 of 73 PageID #:
                                   26552




                         EXHIBIT 27
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 54 of 73 PageID #:
                                   26553




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 55 of 73 PageID #:
                                   26554




                         EXHIBIT 28
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 56 of 73 PageID #:
                                   26555


                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE



                                                      )
 GUARDANT HEALTH, INC.,                               )
                                                      )
                 Plaintiff,                           )        Case No. 1:17-cv-01616-LPS-CJB
                                                      )
 v.                                                   )
                                                      )
 FOUNDATION MEDICINE, INC.,                           )
                                                      )
                 Defendant.                           )
                                                      )


  FOUNDATION MEDICINE, INC.’S THIRD SET OF REQUESTS FOR PRODUCTION
    OF DOCUMENTS AND THINGS TO PLAINTIFF GUARDANT HEALTH, INC.

         Pursuant to Federal Rules of Civil Procedure 26 and 34, Defendant Foundation Medicine,

 Inc. (“Foundation Medicine” or “Defendant”) hereby requests that within 30 days of service of

 this request, or as otherwise required by the Federal Rules of Civil Procedure and/or local rules

 of this Court, Plaintiff Guardant Health, Inc. (“Guardant”) (a) respond in writing separately to

 each item or category of items set forth herein, and (b) produce to the offices of Choate Hall &

 Stewart, LLP, located at Two International Place, Boston MA 02110, all documents and things

 set forth in this request. These Requests are deemed continuing in nature, requiring amended or

 supplemental responses as necessary.

                                            DEFINITIONS

         1.      “Plaintiff” or “Guardant” means Guardant Health, Inc., including any of their

 divisions, departments, parents, subsidiaries, affiliates or predecessors, and any present or former

 officer, director, employee, consultant, expert or agent of Plaintiff and all other persons acting or

 purporting to act on behalf of Plaintiff, their subsidiaries, affiliates, divisions, or predecessors.



                                                   -1-
                                                                                                     A133
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 57 of 73 PageID #:
                                   26556



           2.    “Day” or “date” means the exact day, month and year if ascertainable, or if not,

 the best available approximation (including relationship to other events).

           3.    “USPTO” means the United States Patent and Trademark Office.

           4.    “Document” shall mean all original documents or electronically stored

 information, and all copies or versions thereof (whether or not different from the original

 because of, e.g., notes made on or attached to certain copies), encompassed by Rule 1001 of the

 Federal Rules of Evidence or Federal Rule of Civil Procedure 34(a), including, without

 limitation: e-mail, writings, drawings, graphs, charts, photographs, sound recordings, images,

 and other data or data compilations stored in any medium from which information can be

 obtained either directly or, if necessary, after translation by the responding party into a

 reasonably usable form, such as electronically stored, magnetically stored, optically stored, and

 visually and aurally reproduced material of any kind, whether or not privileged.

           5.    The terms “device,” “thing,” and “item” shall mean all tangible objects of any

 type, composition, construction, or nature.

           6.   The terms “person,” “individual,” and “entity” shall include both natural persons

 and corporate or other business entities, and the acts and knowledge of a person are defined to

 include the acts and knowledge of that person’s directors, officers, members, employees,

 representatives, agents, attorneys, and all other forms of legal entities.

           7.   “Representative,” when used to refer to the representative of a corporation or

 other legal or governmental entity, means and includes its present and former officers, directors,

 employees, agents, attorneys, and consultants, and/or anyone acting or purporting to act on its

 behalf.




                                                   -2-
                                                                                               A134
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 58 of 73 PageID #:
                                   26557



        8.      “Representative,” when used to refer to the representative of a natural person,

 means and includes that person’s present and former employees, agents, attorneys, and

 consultants, and/or anyone acting or purporting to act on said person’s behalf.

        9.      “Communication” means any contact between two or more persons, companies,

 subsidiaries, or affiliates, including any of the directors, officers, employees, or representatives,

 thereof, and shall include, without limitation, written contact by such means as letters,

 memoranda, telegrams, telex, or any other documents, oral contact by such means as face-to-face

 meetings and telephone conversations, and electronically or magnetically transferred or stored

 information that is or has been transmitted between any two persons or companies, including, but

 not limited to, voice mail.

        10.     “You” and “your” means Plaintiff as defined herein.

        11.     The “’731 patent” means U.S. Patent No. 9,598,731, entitled “Systems and

 Methods to Detect Rare Mutations and Copy Number Variation.”

        12.     The “’822 patent” means U.S. Patent No. 9,834,822, entitled “Systems and

 Methods to Detect Rare Mutations and Copy Number Variation.”

        13.     The “’743 patent” means U.S. Patent No. 9,840,743, entitled “Systems and

 Methods to Detect Rare Mutations and Copy Number Variation.”

        14.     The “’992 patent” means U.S. Patent No. 9,902,992, entitled “Systems and

 Methods to Detect Rare Mutations and Copy Number Variation.”

        15.     “Patents-in-Suit” means the ’731 patent, ’822 patent, ’743 patent, and ’992 patent,

 and any other patent that may be added to this case in the future.

        16.     “Related Applications” means all continuations, continuations-in-part, divisionals,

 reexaminations or reissue patent applications, and foreign counterparts, whether U.S. or foreign,




                                                  -3-
                                                                                                  A135
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 59 of 73 PageID #:
                                   26558



 claiming priority from or relating to any of the applications for the Patents-in-Suit, or claiming

 priority from or relating to any of the Patents-in-Suit and all parent (including grandparent or

 other predecessor application or priority application) applications of any of the Patents-in-Suit,

 regardless of whether or not such applications have issued as patents.

        17.     “Related Patent” or “Related Patents” shall mean any patent or patent application,

 whether foreign or domestic, that the patent-at-issue claims priority to, or any patent or patent

 application, whether foreign or domestic, that claims priority to (i) the patent-at-issue, or (ii) any

 patent or application to which the patent-at-issue claims priority.

        18.     “Inventor” means any of the individuals listed on the face of any of the Patents-in-

 Suit, whether collectively or individually.

        19.     The terms “concerning,” “referring to,” or “relating to” any given subject matter

 mean (in addition to their usual meanings) any document, communication or thing pertaining to,

 mentioning, commenting on, connected with, discussing, analyzing, explaining, showing, setting

 forth, dealing with, comprising, consisting of, containing, constituting, resulting from, recording,

 involving, defining, covering, describing, evidencing, reflecting, referring directly or indirectly

 to, relating to, embodying, identifying, or having any logical or factual connection with the

 matter discussed.

        20.     The term “Prior Art” encompasses, by way of example and without limitation, the

 subject matter described in each and every subdivision of 35 U.S.C. §§ 102 and 103, including

 the case law regarding those subdivisions.

        21.     “And” and “or” shall be construed either disjunctively or conjunctively as

 necessary to bring within the scope of the discovery request all responses that might otherwise be

 construed to be outside of its scope.




                                                  -4-
                                                                                                  A136
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 60 of 73 PageID #:
                                   26559



        22.     The term “all” shall be construed as all and each, and the term “each” shall be

 construed as all and each.

        23.     The term “including” means without limitation (including, but not limited to, any

 of the specific documents or categories of documents requested).

        24.     “Complaint” refers to the Complaint filed by Plaintiff in the District of Delaware,

 Case No. 1:17-cv-01616, and to any Amended Complaint.

        25.     The plural of any term shall be construed as the singular, and vice versa, as

 necessary and in order to bring within the scope of these requests for production any information,

 documents, or things that might otherwise be construed to be outside their scope.

                                          INSTRUCTIONS

        1.      Produce all documents specified below that are in your possession, custody, or

 control, or otherwise known and available to you, your agents, employees, representatives,

 investigators, attorneys or their agents, employees, representatives, or investigators at the time

 and place indicated.

        2.      The requests are of continuing effect, and to the extent that at any time after the

 production of documents called for by this request you become aware of or acquire additional

 documents responsive to this request, such documents shall be produced promptly.

        3.      References to natural persons shall be deemed to include, in addition to the person

 named, his or her agents, representatives, and attorneys, members of his or her immediate family,

 any partnership of which such person is a member or general partner, and any other business

 entity in which such person has a controlling direct or indirect interest.

        4.      References to entities other than natural persons, including Plaintiff, shall be

 deemed to include, in addition to the entity named, its predecessors, officers, directors,




                                                  -5-
                                                                                               A137
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 61 of 73 PageID #:
                                   26560



 employees, agents, representatives, accountants, and attorneys.

         5.      In the event that any document called for herein has been discarded or destroyed,

 other than in the ordinary course of business, you shall identify such documents and, in addition,

 specify: (a) the date of its destruction; (b) the reason for its destruction; (c) the person

 authorizing its destruction; and (d) the custodian of the document immediately preceding its

 destruction.

         6.      Each request for documents seeks production of all documents described, along

 with any attachments, drafts and non-identical copies as the documents are found or located in

 either your business or personal files together with a copy of the descriptive file folder or

 database category in its entirety, without abbreviation, redaction or expurgation.

         7.      Each request for a document calls for and requires production of the document in

 its entirety, without abbreviation, redaction or expurgation.

         8.      The request for a specific document or a communication with a specific person

 shall not be read to narrow the scope of any other document request.

         9.      If any document request cannot be complied with in full, it shall be complied with

 to the extent possible, with an explanation as to why full compliance is not possible.

         10.     If, in responding to these Requests, Plaintiff encounters any ambiguities when

 construing a request or definition, the response shall set forth the matter deemed ambiguous and

 the construction used in responding.

         11.     In the event that any response is limited or documents called for by a request are

 withheld from disclosure on a claim of attorney-client privilege, attorney work product, or any

 other privilege or immunity, identify: (a) the type of document (e.g., letter, memorandum,

 contract, etc.); (b) its title; (c) its date; (d) its subject matter; (e) the name, address, and employer




                                                   -6-
                                                                                                     A138
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 62 of 73 PageID #:
                                   26561



 at the time of preparation of the individual(s) who authored, drafted, or prepared it; (f) the name,

 address, and employer at the time of dissemination of the individual(s) to whom it was directed,

 circulated, or copied, or who had access thereto; and (g) the grounds on which the document is

 being withheld (e.g., “attorney-client privilege,” “work product,” etc.).

          12.    The term “thing(s)” is used in the most comprehensive and inclusive sense

 permitted by the Federal Rule of Civil Procedure 34 and includes, but is not limited to,

 chemicals, compounds, substances, prototypes, specimens, and commercially manufactured

 items.

          13.    All documents, including metadata, shall be produced in accordance with the

 requirements of the Delaware Default Standard for Discovery, Including Discovery Of

 Electronically Stored Information unless otherwise subject to an agreement between the parties.

          14.    Documents that include color graphs, charts or tables shall be produced in color.

          15.    These Requests apply to all documents and things in the possession, custody or

 control of Plaintiff, or otherwise known or available to Plaintiff, regardless of their location and

 regardless of whether such documents and things are held, known by or available to any of

 Plaintiff’s agents, employees, representatives, attorneys, or any other person.

          16.    If documents or things do not exist in response to a particular request, Plaintiff

 shall state so in writing.

          17.    If any documents and things requested were, but are no longer, in the possession,

 custody or control of Plaintiff, or otherwise known or available to Plaintiff, state what disposition

 was made of them, including identifying the person presently in control and the present location

 of the documents and things.

          18.    In the event any document called for by these Requests has been destroyed, lost,




                                                 -7-
                                                                                                 A139
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 63 of 73 PageID #:
                                   26562



 discarded or otherwise disposed of, provide a written statement identifying in detail: (1) the

 nature and content of each document; (2) all author(s), recipient(s) and sender(s) of each such

 document; (3) the date each such document was prepared or transmitted; and (4) the date on

 which each such document was lost or disposed of and, if disposed of, the conditions of and

 reason for such disposal, the person(s) authorizing such disposal, the person disposing of the

 document and any person(s) currently in possession of copies of the document.

        19.      Each of the Requests seeks production of a document or thing in its entirety,

 without abbreviation or expurgation, including all attachments or other matters affixed thereto.

        20.      Pursuant to Rule 34(b) of the Federal Rules of Civil Procedure, Plaintiff is

 obligated to produce or make available for inspection all documents responsive to these

 Requests, as those documents are kept in the usual course of business, including:

              a. All associated file labels, file headings, and file folders shall be produced together

                 with the responsive documents from each file, and each file shall be identified as

                 to its owner or custodian;

              b. All documents that cannot be legibly copied shall be produced in their original

                 form; otherwise, Plaintiff may produce photocopies; and

              c. Each page shall be given a discrete production number.

        21.      In producing documents, all documents that are physically attached to each other

 in any of Plaintiff’s files shall be left so attached. Documents that are segregated or separated

 from other documents, whether by inclusion in binders, files, sub-files or by use of dividers, tabs

 or any other method, shall be left so segregated or separated. Documents shall be retained in the

 order in which they were maintained, in the file where they were found.

        22.      If the requested documents are maintained in a file, the file folder shall be




                                                   -8-
                                                                                                   A140
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 64 of 73 PageID #:
                                   26563



 included in the response to these Requests for production of those documents.

            23.    If Plaintiff produces annual, semi-annual or quarterly data in response to these

 Requests, identify whether the data is supplied on a calendar year or fiscal year basis. If the data

 is supplied on a fiscal year basis, identify the month in which the fiscal year begins and ends.

                                 REQUESTS FOR PRODUCTION

 REQUEST FOR PRODUCTION NO. 90:

            All communications between Helmy Eltoukhy and Guardant, including any employee or

 agent of Guardant, prior to January 1, 2013.

 REQUEST FOR PRODUCTION NO. 91:

            All communications between Helmy Eltoukhy and either AmirAli Talasaz or Michael

 Wiley prior to January 1, 2013 related to Guardant or the subject matter disclosed in the Patents-

 in-Suit.

 REQUEST FOR PRODUCTION NO. 92:

            All documents provided by Helmy Eltoukhy to Guardant or by Guardant to Helmy

 Eltoukhy prior to January 1, 2013.

 REQUEST FOR PRODUCTION NO. 93:

            All documents relating to or evidencing Helmy Eltoukhy’s relationship with and/or work

 with or on behalf of Guardant prior to January 1, 2013.

 REQUEST FOR PRODUCTION NO. 94:

            All Helmy Eltoukhy calendar entries, notes, journals or records relating to Guardant

 and/or the subject matter of the Patents-in-Suit prior to January 1, 2013.




                                                  -9-
                                                                                                    A141
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 65 of 73 PageID #:
                                   26564



 REQUEST FOR PRODUCTION NO. 95:

        All Illumina documents marked or identified as confidential or proprietary to Illumina in

 the possession of Guardant, including in the possession of any Guardant employee or officer.

 REQUEST FOR PRODUCTION NO. 96:

        All emails (1) sent by Helmy Eltoukhy from his Illumina email account to his Guardant

 email account; (2) sent by Helmy Eltoukhy from his Illumina account to his gmail account after

 January 1, 2012; and/or (3) sent by Helmy Eltoukhy from his gmail account to any Guardant

 email account.

 REQUEST FOR PRODUCTION NO. 97:

        All emails between or among the personal and/or business email accounts of Helmy

 Eltoukhy and AmirAli Talasaz relating to Guardant and/or the subject matter disclosed in the

 Patents-in-Suit prior to January 1, 2013.

 REQUEST FOR PRODUCTION NO. 98:

        All documents or communications prior to January 1, 2013 related to notifying or

 otherwise disclosing to Illumina Helmy Eltoukhy’s relationship with Guardant.

 REQUEST FOR PRODUCTION NO. 99:

        All documents or communications related to whether Helmy Eltoukhy had authorization

 from Illumina to provide confidential information to Guardant.

 REQUEST FOR PRODUCTION NO. 100:

        All documents or communications related to Illumina’s policy related to confidential

 information.




                                               -10-
                                                                                                A142
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 66 of 73 PageID #:
                                   26565



 REQUEST FOR PRODUCTION NO. 101:

        All documents or communications related to Illumina’s policy related to intellectual

 property developed by an employee, including inventions conceived by an Illumina employee.

 REQUEST FOR PRODUCTION NO. 102:

        All documents or communications related to Illumina’s policy related to a code of ethics

 or code of conduct for employees.

 REQUEST FOR PRODUCTION NO. 103:

        All documents or communications related to Helmy Eltoukhy’s obligation to disclose

 and/or assign inventions to Illumina.

 REQUEST FOR PRODUCTION NO. 104:

        A copy of any agreements, including employment agreements, between Helmy Eltoukhy

 and Illumina and/or AmirAli Talasaz and Illumina.

 REQUEST FOR PRODUCTION NO. 105:

        A copy of any documents related to Guardant’s formation, including the Certificate of

 Incorporation filed in 2011.

 REQUEST FOR PRODUCTION NO. 106:

        All documents relating to AmirAli Talasaz and/or Helmy Eltoukhy’s involvement and/or

 awareness of the prosecution of the ’731, ’743, ’822 and/or ’992 patents, including all documents

 relating to oaths, declarations, power of attorney, and application data sheets prepared, signed

 and/or authorized by AmirAli Talasaz and/or Helmy Eltoukhy.




                                               -11-
                                                                                              A143
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 67 of 73 PageID #:
                                   26566



 REQUEST FOR PRODUCTION NO. 107:

        All documents relating to any decision to name or omit AmirAli Talasaz and/or Helmy

 Eltoukhy as inventor(s) on the ’731, ’743, ’822, ’992 patents, U.S. Patent Application No.

 61/696,734 and/or U.S. Patent Application No. 61/704,400.

 REQUEST FOR PRODUCTION NO. 108:

        All documents and communications relating to whether Illumina has any ownership

 interests in the ’731, ’743, ’822 and/or ’992 patents.

 REQUEST FOR PRODUCTION NO. 109:

        All documents supporting or relating to Guardant’s representation to the PTO that “[t]he

 inventors of the present invention have unexpectedly realized” the value of “non-unique

 identifiers, e.g., non-uniquely tagging the individual polynucleotide fragments,” ’992, 41:25-30,

 including document sufficient to show the identity of the “inventors.”

 REQUEST FOR PRODUCTION NO. 110:

        All documents supporting or relating to Guardant’s statement in its Technical Tutorial

 that “the inventors, who teamed up to found Guardant, reached an innovative solution to this

 problem,” Technical Tutorial at 11, including documents sufficient to show the identity of the

 “inventors.”

 REQUEST FOR PRODUCTION NO. 111:

        All documents relating to any employment agreement, consulting agreement and/or

 independent contractor agreement between Guardant and Helmy Eltoukhy, AmirAli Talasaz,

 and/or Michael Wiley.




                                                 -12-
                                                                                              A144
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 68 of 73 PageID #:
                                   26567



 Dated: April 15, 2019

 /s/ Matthew S. Barrett                               Eric J. Marandett
 Karen Jacobs (#2881)                                 emarandett@choate.com
 Jeremy A. Tigan (#5239)                              Margaret Ives
 1201 North Market Street                             mives@choate.com
 P.O. Box 1347                                        Matthew S. Barrett
 Wilmington, DE 19899                                 mbarrett@choate.com
 (302) 658-9200                                       Diane Seol
 kjacobs@mnat.com                                     dseol@choate.com
 jtigan@mnat.com                                      CHOATE HALL & STEWART L.L.P.
                                                      2 International Place
                                                      Boston, Massachusetts 02110
                                                      Telephone: (617) 248-5000
                                                      Facsimile: (617) 248-4000



  Attorneys for Plaintiff Foundation Medicine, Inc.




                                               -13-
                                                                                     A145
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 69 of 73 PageID #:
                                   26568




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of this document is being served on counsel

  of record via electronic mail this 15th day of April, 2019:



                                                        /s/ Matthew S. Barrett
                                                        Matthew S. Barrett




                                                 -14-
                                                                                             A146
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 70 of 73 PageID #:
                                   26569




                         EXHIBIT 29
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 71 of 73 PageID #:
                                   26570




                          REDACTED
                            IN ITS
                          ENTIRETY
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 72 of 73 PageID #:
                                   26571




                         EXHIBIT 30
Case 1:17-cv-01616-LPS-CJB Document 478-1 Filed 10/05/20 Page 73 of 73 PageID #:
                                   26572




                          REDACTED
                            IN ITS
                          ENTIRETY
